ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
K&N Electric Motors, Inc.                    )      ASBCA Nos. 61124, 61125, 61126
                                             )                 61127,61128,61129
                                             )                 61130,61131,61132
                                             )
Under Contract No. W912EF-14-C-0002          )
                                                                   '
APPEARANCES FOR THE APPELLANT:                      Richard D. Campbell, Esq.
                                                    Tyler S. Waite, Esq.
                                                     Campbell & Bissell PLLC
                                                     Spokane, WA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                    J. Tyler Moore, Esq.
                                                      Deputy District Counsel
                                                      U.S. Army Engineers District, Walla Walla

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 4, 2018


                                                  DAVID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61124, 61125, 61126, 61127,
61128, 61129, 61130, 61131, 61132, Appeals ofK&N Electric Motors, Inc., rendered in
conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals


                                                                                                  I